ANDERSON, Circuit Judge
(dissenting).
The gist of the opinion is that a contract made in Vermont bars the action for negligence in New Hampshire. This amounts to saying that a Vermont contract may change the public policy of New Hampshire. New Hampshire is a sovereign state. Except as limited by the Federal Constitution, Knickerbocker Ice Co. v. Stewart, 253 U. S. 149, 40 S. Ct. 438, 64 L. Ed. 834, 11 A. L. R. 1145, and eases cited, its public policy is completely within the control of its own Legislature and its own courts. No other state can change it, either directly or indirectly by implying contracts. In New Hampshire, at common law, contracts relieving employers from liability for future negligence are void. Piper v. Railroad, 75 N. H. 228, 72 A. 1024. This is the universal rule.
The New Hampshire Compensation Act (Pub. Laws 1926, c. 178, §§ 11, 12) reasserts the common-law rule. The Legislature has thus clearly and recently indicated its adherence to the common-law rule as to contracts against negligence. The public policy of New Hampshire is not subject to determination by this court “in the light of the decisions of other jurisdictions.” Plaintiff’s rights rest solely under the law of New Hampshire, where the accident occurred and the suit was brought. This court has no right to change that law. The ruling now made is equivalent to assuming legislative power in New Hamphire. New York Central R. Co. v. Chisholm, 268 U. S. 29, 31, 32, 45 S. Ct. 402, 69 L. Ed. 828, 38 A. L. R. 1048; Union Trust Co. v. Grosman, 245 U. S. 412, 38 S. Ct. 147, 62 L. Ed. 368, and authorities cited; Dicey Conflict of Laws, Notes of American Cases, p. 669, and eases cited; 3 Williston Contracts, § 1792.